—Appeal from a judgment of Ontario County Court (Doran, J.), entered March 21, 2001, convicting defendant after a jury trial of criminal possession of a weapon in the fourth degree.
*914It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him after a jury trial of criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [1]), defendant contends that the conviction is not supported by legally sufficient evidence. We disagree. Even assuming, arguendo, that the evidence adduced on the People’s case was not sufficient to establish defendant’s constructive possession of chuka sticks and that County Court therefore should have granted defendant’s motion to dismiss at the close of the People’s case (see People v Pearson, 75 NY2d 1001, 1002; People v Swain, 241 AD2d 695, 696-697; cf. People v Watson, 56 NY2d 632; People v Skyles, 266 AD2d 321, 322, lv denied 94 NY2d 867), we conclude that the testimony of defendant that the chuka sticks belonged to him “ ‘supplied] [the] deficiency in the People’s case’ ” (People v Hines, 97 NY2d 56, 61, rearg denied 97 NY2d 678). “[A] defendant who presents evidence after a court has declined to grant a trial motion to dismiss made at the close of the People’s case waives subsequent review of that determination” (id.). Thus, “taking into account all of the evidence the jury considered in reaching [its] verdict, including proof adduced by the defense” (id.), we conclude that the conviction is supported by legally sufficient evidence. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.